DETAILED ACTION
This office action is in response to an Amendment/Req. Reconsideration-After Non-Final Rejection mailed 02/09/2021 for application 16/554,039.
Claim 2 has been cancelled. Claims 13-15 are new.  Thus claims 1, and 3-15 have been examined.
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in Japan on 03/07/2019.   Examiner notes that the priority document JP2019-041589 was electronically retrieved by the USPTO and documented in the file wrapper 09/25/2019.   The Non-Final Rejection mailed 11/20/2020 erroneously stated the applicant has not filed a certified copy of the JP2019-041589 application as required by 37 CFR 1.55.   Since the USPTO had retrieved  the JP2019-041589 application by 11/20/2020, there was no need for the applicant to file a certified copy of the application by the applicant 11/20/2020.  This office action summary box 12) a) 1.  for ‘Priority under 35 U. S.C. § 103’ notes that All Certified copies of the priority documents have been received.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1, 6-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (Yang et al., US 2014/0126292 A1) in view of Liu (Liu 2010/0176367 A1) and Roohparvar (US 5,670,906).

Regarding claim 1, A memory system (Yang [0029] ‘The memory system of Fig. 1’)
connectable to a host, (Yang [0054] ‘The command controller 111 also communicates with a host controller 115’)
the memory system comprising: a memory controller; (Yang FIG. 1 controller 9.  Yang [0050] ‘An external interface 732 connects the memory die to the external world (e.g. to a memory controller).’   See also Yang, Fig. 1, Controller 9 that connects ‘To/From Host’) and a memory chip (Yang, Fig. 1, element 12, and Yang [0002] ‘a memory chip 12’) comprising a first storage area (Yang [0002] ‘memory cell array 1 is formed on a memory chip 12’) and a processing circuit, (Yang, FIG. 1, controller 9) the first storage area including a plurality of word lines, (Yang [0027] ‘The row control circuit 3 is connected to word lines (WL) to select one of the word lines (WL)’) 
wherein the memory controller is configured to cause the processing circuit to execute a first access to the first storage area, (Yang [0054] ‘Thus, the command controller 111 may initiate an idle mode when there are no host commands to be executed’ and Yang [0055] ‘an idle mode may not be initiated where housekeeping operations are under way’.    Yang [0054] ‘host controllers may issue commands to initiate an idle mode’.   )
transmit a first command to the memory chip after completion of the first access (Yang [0058] ‘ If the host or system becomes active 160 then the system exits idle mode and starts execution of the host command or system operation 162.’, where starting execution of the host command is an example of a first command)
and transmit a second command to the memory chip before causing the processing circuit to execute a second access subsequent to the first access, (Yang [0056] ‘When a new command is received, idle mode is terminated 120 and the new command may be executed’.  Thus when a new command is received from the host during idle mode (an example of a second command to the memory chip), the system returns to normal mode where it may execute the command to the memory, an example of a second access subsequent to the first access.)
wherein the processing circuit is configured to execute a read access, (Yang [0009] ‘read-only memory data is kept’.   Yang [0050] ‘The external interface provides commands and power to the memory’.  Thus Yang suggests the host executes read access commands to the memory through the memory controller (an example of a processing circuit), and the command that causes the memory to exit the read mode may be a read command).
the processing circuit is configured to start applying a first voltage to the world lines in response to the first command, and end applying the first voltage to the world lines in response to the second command (Yang [0041] ‘a data retention bias may be applied when the memory array is idle’  Yang [0043] discloses a data retention voltage is applied when there is no read, write, or erase operations being performed, i.e. the system is idle.   Thus the retention bias is applied when the idle command is received, and is terminated when a read/write, or erase operation command is received.  )
in the read access, the processing circuit applies a second voltage to a first world line connected to a first memory cell to be read, (Yang [0027] ‘apply read voltages’ )
and applies a third voltage to a second word line connected to a second memory cell not to be read (Yang [0027] ‘to apply program voltages’, where program voltages are write voltages and data being programmed for a write is to be written, not read.)
the first voltage is higher than 0V (Yang [0041] ‘a data retention bias may be applied when the memory array is idle’  Yang [0043] discloses a data retention voltage is applied when there is no read, write, or erase operations being performed, i.e. the system is idle. ).

However Yang does not explicitly disclose the second memory cell is connected in series with the first memory cell, the second voltage is lower than the third voltage, the first voltage is lower than the third voltage.  
Liu, of a similar field of endeavor, further discloses the second memory cell is connected in series with the first memory cell, (Liu [0018] that discloses memory cells 211 through 219 may be coupled in series between one of the lines 230, 231, and 232 and one of lines 240, 241, and 242.) 
the second voltage is lower than the third voltage, (Yang discloses a second read voltage and a third write voltage, but does not express them relative to one another.   Liu [0025] discloses that read voltages is lower than the write voltage.  For example, a read voltage might be less than 2 volts and a write voltage might be 2 voltage.  The read voltage is less than the write voltages with a difference large enough to ensure that that the selected memory cell for a read remains unchanged after the selected memory cell is read.)

However, the combination of Yang and Liu does not explicitly disclose the first voltage is lower than the third voltage.
Roohparvar, of a similar field of endeavor, further discloses the first voltage is lower than the third voltage.  (Roohparvar, column 9, lines 5-12 discloses that the system may provide a data retention voltage of 1 volts for the deep power down mode, an example of the idle state of Yang.   The combination of Yang and Liu discloses the third voltage may be 2 volts, thus the first voltage (1 volts) is lower than the third voltage (2 volts).
Yang, Liu, and Roohparvar are all in a similar field of endeavor as all relate to maintaining memory contents while managing power for the memory.   Thus it would have been obvious to a person of ordinary skill the art before the effectively filed date of the claimed invention to incorporate the reduced power voltage of 1 volts as disclosed by Roohparvar into the idle period of Yang and Liu.  One would be motivated to do so in order to (Roohparvar, 


Regarding claim 6, The combination of Yang, Liu, and Roohparvar teaches all of the limitations of claim 1 above.  
Yang further teaches wherein the memory system is operable in both a first mode (Yang [0056] normal mode) and a second mode (Yang [0058] idle mode), the second mode being lower in power consumption than the first mode, (Yang [0006] teaches that in some idle modes the data retention bias may only be applied to selected word lines based on the criticality of the data, physical characteristics of the memory, the ambient temperature, the availability of power or some combination of these or other factors.  See also Yang FIG. 8 and [0052] that discloses a plurality of retention bits.  Thus there is a plurality of idle (second) modes where the retention voltage is different, including the case where 0 volts are applied to the memory.  Thus in some second modes (idle modes) there is no power applied to the memory. which would be lower in power consumption than a first normal mode.)
and the memory controller is configured not to transmit the first command in response to a request for transition to the second mode from the host ( Yang [0058] ‘ If the host or system becomes active 160 then the system exits idle mode and starts execution of the host command or system operation 162.’, where starting execution of the host command is an example of a first command .  Yang [0054] ‘Thus, the command controller 111 may initiate an hen there are no host commands to be executed’   Yang [0048] ‘If the host or system becomes active 160 then the system exits idle mode and starts execution of the host command or system operation 162’.    Thus while the system is in idle mode in response to a request for transition to the second mode from the host, the system may not issue the host command.  It must delay the command until after the system exits idle mode, and the memory controller is configured not to transmit the first command in response to the earlier request to go to idle mode.)


Regarding claim 7, The combination of Yang, Liu, and Roohparvar teaches all of the limitations of claim 1 above.  Yang further teaches wherein the memory controller is configured to count the number of P/E cycles, and the memory controller is configured to determine whether to transmit the first command in accordance with a count value of the number of P/E cycles (Yang [0055] ‘The command controller may initiate an idle mode only when a predetermined set of conditions are met. Such conditions may depend on... the age or wear-count (“hot count” indicating number of program-erase cycles)’.   Thus, the solution of Yang, Liu, and Roohparvar may choose to enter the idle mode only if certain P/E cycle conditions are met.).


Regarding claim 8, The combination of Yang, Liu, and Roohparvar teaches all of the limitations of claim 1 above.  Yang further teaches wherein the memory controller is configured to transmit, to the memory chip, a third command for setting a value of the first voltage, and the processing circuit is configured to apply a voltage of the value set by the third command as the first voltage (Yang [0054] ‘the memory controller can determine the likelihood that the host controller will send a command.    Thus, the command controller 111 may initiate an idle mode when there are no host commands to be executed and there is a low probability of any new host commands (for example, if the host is in reduced power or hibernation mode). ’ ). The memory controller continuously monitors the host (See Yang, Fig. 13, element 158 ‘Continue monitor the system status, Idle?’) thus there may be multiple requests to enter and exit an idle state as discussed in claim 1 above.   Thus the third command may be a second request to enter idle mode, and it may apply the appropriate voltage (1 volts) for the idle state.).


Regarding claim 10, The combination of Yang, Liu, and Roohparvar teaches all of the limitations of claim 8 above.   
Yang further teaches  the memory system is operable in both a first mode (Yang teaches a normal mode, an example of a first mode, as the non-idle mode in [0056] ‘when a new command is received, idle mode is terminated 120 and the new command may be executed’.)
 and a plurality of second modes (Yang [0006] teaches that in some idle modes the data retention bias may only be applied to selected word lines based on the criticality of the data, physical characteristics of the memory, the ambient temperature, the availability of power or 
the second modes being lower in power consumption than the first mode (Yang [0042]-[0044] discloses that when external power is not applied at all times such as selectively applying data retention bias, this uses less power than in the normal read/write modes where external power is used.
and associated with different priorities (Yang [0008] The data retention bias may be applied to the word line in response to determining that the plurality of programmed charge storage elements contains data that is particularly important, and no data retention bias may be applied to other word lines of the nonvolatile charge storage memory die.’  Thus teaches the idle data may be important data that is high priority data, and normal priority data is an example of a second priority.), and in a third mode (Yang [0008] idle mode with a retention bias set. ), the memory controller is configured to set a value according to a priority associated with the third mode (Yang [0058] ‘apply the word line bias’.), by the third command (the retention bias as described by Yang [0058] ‘a command is issued to apply the word line bias to all word lines of a particular block, or blocks, for data retention (i.e. to prevent charge loss)’), the third mode being one of the second modes (Yang [0008] The data retention bias may be applied to the word line in response to determining that the plurality of programmed charge storage elements contains data that is particularly important, and no data retention bias may be applied to other word lines of the nonvolatile charge storage memory die.’   Thus the third mode is an idle mode where data retention bias is applied, and is an 


Regarding claim 11, The combination of Yang, Liu, and Roohparvar teaches all of the limitations of claim 8 above.  Yang further teaches  wherein the memory controller is configured to manage the number of P/E cycles, and the memory controller is configured to set a value corresponding to a count value of the number of P/E cycles, by the third command ( Yang [0055] ‘The command controller may initiate an idle mode only when a predetermined set of conditions are met. Such conditions may depend on ... the age or wear-count (“hot count” indicating number of program-erase cycles) of the memory (data retention diminishes with age or wear and can lead to wear-out).... The conditions may be the same throughout the lifecycle of the product or may change over time in an adaptive manner (e.g. to compensate for wear or environmental conditions).’   See also Yang [0058] that discloses the world line bias is set if the temperature exceeds the threshold temperature and blocks contain heavy hot counts (high P/E cycles). ).



Claims 3 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Liu and Roohparvar as disclosed in claims 8 above and further in view of Chen (Chen US 2018/0335970 A1).
Regarding claim 3, The combination of Yang, Liu, and Roohparvar teaches all of the limitations of claim 1 above.    However, the combination does not explicitly teach wherein the processing circuit comprises: a first regulator configured to generate the second voltage; and a second regulator configured to generate the first voltage and the third voltage.
Yang further teaches  wherein the processing circuit comprises: a first regulator configured to generate the second voltage; and a second regulator configured to generate the first voltage and the third voltage (Chen, FIG.4.   Note that in Chen both the first and second regulators are used to general the HV voltage to the word lines.  Thus, the first regulator is configured to generate the second voltage (as well as the first and second voltage) and the second regulator is configured to generate the first voltage and the third voltage (as well as the second voltage).
Yang, Liu, Roohparvar, and Chen are in a similar field of endeavor as all relate to efficiently managing memory.  Thus it would have been obvious to one of ordinary skill in the art to incorporate the plurality of power modes of Chen and the regulator circuitry needed to support it into the solution of Yang, Liu, and Roohparvar.   One would be motivated to do so in order to (Chen [0008]) support a low standby mode that has a low standby current and a short wake-up time.   Thus reducing the wake-up time associated with deep power mode, and reducing the power consumption of the normal standby mode.
 

Regarding claim 12, The combination of Yang, Liu, and Roohparvar teaches all of the limitations of claim 8 above.  Yang further teaches  wherein the processing circuit (Yang, FIG. 1, is configured to execute a read access (Yang [0004] ‘Multi-state data storage is implemented by separately reading the binary states of the spatially separated charge storage regions within the dielectric’.   Thus the controller 9 controls read access of Memory Cell Array 1 of Fig. 1 of Yang.), and the processing circuit comprises (Yang, Fig. 1, controller 1): the first memory cell being a read target in the read access (Yang [0004] which describes the normal read access process. ),
However, the combination does not explicitly disclose a first regulator that is configured to generate a second voltage for a first word line connected to a first memory cell  the second voltage being for determining a threshold voltage of the first memory cell; and a second regulator that is configured to generate a third voltage for a second word line connected to a second memory cell and generate the first voltage in response to the first command, the second memory cell not being a read target in the read access the third voltage being for turning on the second memory cell 
Chen, of a similar field of endeavor, further teaches a first regulator (Chen, FIG. 2, element 230, reference voltage generator.) that is configured to generate a second voltage for a first word line connected to a first memory cell (Chen [0023] ‘ The reference voltage generator 230 is configured to generate a reference voltage signal and output the reference voltage signal to the voltage regulator 240.’) the second voltage being for determining a threshold voltage of the first memory cell (Chen [0023] ‘generate a reference voltage signal’); 
and a second regulator (Chen, Fig. 2, element 240 voltage regulator) that is configured to generate a third voltage for a second word line connected to a second memory cell (Chen, Fig. 2, HV output connected to a plurality of word lines in decoder circuit 300.) 
and generate the first voltage in response to the first command, the second memory cell not being a read target in the read access (The first voltage is directed to an idle mode, which has the lowest current and power Chen [0008].), the third voltage being for turning on the second memory cell (Chen [0024] ‘The memory controller circuit 110 wakes up the flash memory storage apparatus 100 from the low standby current mode to enter the normal standby mode according to a second command CMD2.   See also Chen [0005] that clarifies that normal mode and normal-sleep mode operate at the same high voltage.).
Yang, Liu,  Roohparvar, and Chen are all in a similar filed of endeavor as all relate to maintaining memory contents  while managing power usage.   Thus it would have been obvious to a person of ordinary skill in the art before the effectively filed date of the claimed invention to incorporate the voltages and regulators of Chen into the solution of Yang, Liu, and Roohparvar.  One would be motivated to do so in order to (Chen [0006]) support a low standby mode that has a low standby current and short wake-up time.  Thus reducing the wake-up time associated with deep power mode, and reducing the power consumption of the normal standby mode.


4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang  in view of Liu and Roohparvar as outlined in claim 1 above and further in view of Li (LI et al., US 2019/0065087 A1).

Regarding claim 4,  The combination of Yang, Liu and Roohparvar teaches all of the limitations of claim 1 above.   However the combination does not explicitly disclose the first storage area includes a plurality of second storage areas which is designated by different address values by the memory controller, the first command includes an address value, and the processing circuit is configured to start applying the first voltage to a word line of one of the second storage areas, the one of the second storage areas corresponding to the address value included in the first command.
Li, of a similar field of endeavor, further discloses wherein the first storage area includes a plurality of second storage areas which is designated by different address values by the memory controller (Li [0030] that  discloses DRAM memory that is divided into one or more power saving balloon addresses ranges, The memory balloon comprises a dedicated  portion of the address range of DRAM 104 and each balloon corresponding to a memory region is capable of power saving.   See also Li [0030] that discloses the balloon of Li is directed to predefined address ranges mapped to the memory using a variety means (e.g., bank, rank, or a group of rows) where a power saving feature may apply.  A balloon driver is a driver associated with a fixed large contiguous area of memory.   Li [0026] discloses the purpose of Li is to steer data to the most appropriate block for power management. Thus the solution of Yang in view of Liu, Roohparvar and Li may use the blocks of Yang in lieu of a bank, rank or group of rows to  the first command includes an address value (Li [FIG. 10] element 1084 ‘instruct DDR driver to partial down the memory range (for the balloon).   See also Li [0048] ‘At step 1084, the HLOS kernel may check the RAM partition table 860 to get the mapping of balloon devices(s) to the DRAM structure, and communicate with the power and DDR manager 116 to instruct the DRAM controller 114 to power off the DRAM partition inside DRAM 104.’Thus the deep power mode of Li is driven by the balloon device which correspond00s to an address range, thus represents an address value.), and the processing circuit is configured to start applying the first voltage to a word line of one of the second storage areas, the one of the second storage areas corresponding to the address value included in the first command (Li [0030], thus when the solution of Yang in view of Chen and Li receives a low power mode request, it set the voltages for the low power or deep power mode  for the addresses within the balloon range .).
Yang, Liu, Roohparvar, and Li are in a similar field of endeavor as all relate to managing power on memory devices using low power states.  Thus it would have been obvious to a person of ordinary skill in the art before the effectively filed date of the claimed invention to incorporate the balloons of Li into the solution of Yang, Liu, and Roohparvar.   One would be motivated to do so in order to (Li [0026]) efficiently manage memory by steering memory allocations to predetermined regions of the memory, migrating data stored in one or more memory balloons to other memory balloons and the freed balloons may be powered down to save memory power.



Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang  in view of  Liu and Roohparvar as outlined in claims 1 and 8 above and further in Gulati (Gulati et al., US 2016/0077579 A1).

Regarding claim 5, The combination of Yang, Liu, and Roohparvar teaches all of the limitations of claim 1 above.  Yang further teaches further comprising a temperature sensor (Yang, Figure 10, temperature sensor 113).
However, the combination does not explicitly teach wherein the memory controller is configured to determine whether to transmit the first command in accordance with a value detected by the temperature sensor.
Gulati, of a similar field of endeavor, wherein the memory controller is configured to determine whether to transmit the first command in accordance with a value detected by the temperature sensor (Gulati [0040] ‘Another example may be if an operating temperature of system 100 reaches a predetermined threshold temperature, system 100 may transition to off state 201 to reduce the operating temperature by reducing system activity. In some embodiments, system 100 may enter another state, such as, for example, reset state 205, before entering off state 201.’    Gulati [0049] ‘Some power supply signals from PMU 16 may be disabled or at a reduced voltage level in response to being in off state 201.... Reset 303 may be asserted to prevent SoC 10 or other components from operating while in off state 201. ’  Thus, once the system enters shut down state 210 due to a temperature reaching a predetermined 
Yang, Liu, Roohparvar, and Gulati are in a similar field of endeavor as all relate to managing power on memory devices using low power states.  Thus, it would have been obvious to a person of ordinary skill in the art before the effectively filed date of the claimed invention to incorporate the temperature controls of Gulati into the solution of Yang, Liu, and Roohparvar.   One would be motivated to do so in order to (Gulati [0035]) respond to a system ‘falling near or below a minimum safe operating level or a temperature measurement rising close to or over a maximum safe operating temperature’.

Regarding claim 9, The combination of Yang, Liu, and Roohparvar teaches all of the limitations of claim 8 above.  However, the combination does not explicitly teach further comprising a temperature sensor, wherein the memory controller is configured to set a value corresponding to a temperature detected by the temperature sensor, by the third command,
Gulati, of a similar field of endeavor, further teaches further comprising a temperature sensor, wherein the memory controller is configured to set a value corresponding to a temperature detected by the temperature sensor, by the third command (Gulati [0040] ‘Another example may be if an operating temperature of system 100 reaches a predetermined threshold temperature, system 100 may transition to off state 201 to reduce the operating temperature by reducing system activity. In some embodiments, system 100 may enter another state, such as, for example, reset state 205, before entering off state 201. ‘   Thus, if the system 
The motivation to combine Gulati into the solution of Yang, Liu and Roohparvar is the same as set forth in claim 5 above.



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Liu and Roohparvar as disclosed in claims 7 above and further in view of Lassa (Lassa US 2013/0265825).
Regarding claim 13, the combination of Yang, Liu, and Roohparvar teaches all of the limitations of claim 7 above.   However the combination does not explicitly teach wherein the memory controller is configured to transmit the first command when the count value of the number of P/E cycles is more than a certain value. 
Lassa, of a similar field of endeavor, further discloses wherein the memory controller is configured to transmit the first command when the count value of the number of P/E cycles is more than a certain value. (Lassa [0052] discloses when the hot count as described by Yang exceeds a predetermined threshold, the data will be moved to another tier in a multi-tier system, thus memory will be idle and the system of Yang in view of Liu, Roohparvar, and Lassa) will transmit the idle command (first command)).
Yang, Liu, Roohparvar and Lassa are all in a similar field of endeavor as all relate to managing a memory device.   Thus it would have been obvious before the effectively filed date . 



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Liu, Roohparvar, and Gulati as disclosed in claims 9 above and further in view of Mu (Mu et al., US 2014/0029335 A1)

Regarding claim 14, the combination of Yang, Liu, Roohparvar, and Gulati teaches all of the limitations of claim 9 above.   However the combination does not explicitly teach wherein the memory controller is configured to set a first value as the value when the detected temperature is a second value and set a third value as a value when the detected temperature is a fourth value and the first value is higher than the third value and the second value is higher than the fourth value.
Mu, of a similar field of endeavor, further discloses wherein the memory controller is configured to set a first value as the value when the detected temperature is a second value and set a third value as a value when the detected temperature is a fourth value and the first value is higher than the third value and the second value is higher than the fourth value (Mu [0032] ‘bias conditions are adjusted based upon the temperature measurement’ .   Mu [0035] HIGH), ’   Thus the solution of Yang, in view of Liu, Roohparvar, Gulati and Mu would apply temperature adjusted operations for program operations, and the third command may be a program command and the bias voltage is creased for increased temperatures.   The bias voltage is an example of a first and second value, and the detected temperature is an example of the second and fourth value.  As the temperature increases (first and third value increases) the bias voltage increases (second and fourth values).  )
Yang, Liu, and Roohparvar,  Gulati, and Mu are in a similar field of endeavor as all relate to managing power on memory devices using low power states.  Thus it would have been obvious to a person of ordinary skill in the art before the effectively filed date of the claimed invention to incorporate the temperature adjustments of Mu to the bias to the solution of  Yang, Liu, and Roohparvar.   One would be motivated to do so in order to (Mu [0012]) improve performance and product lifetime of NVM systems, maintaining high performance even as performance degradation occurs, for example, due to operating temperature variations.    



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Liu, and Roohparvar as disclosed in claim 11 above and further in view of Mu (Mu et al., US 2014/0029335 A1).

Regarding claim 15, the combination of Yang, Liu, and Roohparvar teaches all of the limitations of claim 11 above.   However the combination does not explicitly teach wherein the memory controller is configured to set a first value as the value when the detected temperature is a second value and set a third value as a value when the detected temperature is a fourth value and the first value is higher than the third value and the second value is higher than the fourth value.
Mu, of a similar field of endeavor, further discloses wherein the memory controller is configured to set a first value as the value when the detected temperature is a second value and set a third value as a value when the detected temperature is a fourth value and the first value is higher than the third value and the second value is higher than the fourth value (Mu [0032] ‘bias conditions are adjusted based upon the temperature measurement’ .   Mu [0035] ‘Operating voltage bias conditions are then adjusted based upon the operating temperature measurement to achieve improved program/erase cycling performance. For example, program and soft-program bias voltages can be increased for temperature measurements above a high threshold temperature (THIGH), ’   Thus the solution of Yang, in view of Liu, Roohparvar, Gulati and Mu would apply temperature adjusted operations for program operations, and the third command may be a program command and the bias voltage is creased for increased temperatures.   The bias voltage is an example of a first and second value, and the detected 
temperature is an example of the second and fourth value.  As the temperature increases (first and third value increases) the bias voltage increases (second and fourth values).  )



Response to Remarks
Examiner thanks applicant for their remarks of 02/09/2021.  Applicants Remarks on pages 8-9 have been fully considered and are persuasive.   Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made for the newly amended limitations in view of prior citations and newly cited  Liu, Roohparvar, Li, Gulati, Lassa, and Mu as detailed above.

Conclusion                                                                                                                                                                                                   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138